Citation Nr: 9911391	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-46 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a simulated heart 
attack with psychological features.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include PTSD.

3.  Entitlement to service connection for peptic ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1985.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from a November 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied service connection for simulated heart 
attack with psychological features and for PTSD.  The record 
reflects that a timely Notice of Disagreement (NOD) with that 
decision was filed in December 1994; however, a Statement of 
the Case was not issued and accordingly that decision did not 
become final.  Subsequently, by rating action of September 
1995, the RO determined that new and material evidence had 
not been submitted with which to reopen the claims of 
entitlement to service connection for a simulated heart 
attack with psychological features and for PTSD.  In that 
rating action, the RO denied a claim of entitlement to 
service connection for schizophrenia and bipolar disorder as 
being not well grounded.  The veteran filed a NOD with that 
decision in November 1995.  A Statement of the Case was 
issued and a timely substantive appeal was filed.  

This matter also comes before the Board from a November 1996 
rating determination by the RO in which the claim of 
entitlement to service connection for an ulcer was denied.  

A review of the record reflects that in October 1993, the 
veteran filed a claim of entitlement to service connection 
for sleep apnea.  It does not appear that this claim has been 
adjudicated by the RO to this point and the issue is 
therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The record is negative for a current diagnosis of a 
cardiovascular disability or for a disability diagnosed as a 
simulated heart attack with psychological features.

2.  The evidence reflects that a current diagnosis of 
schizophrenia has been made and that this psychiatric 
condition has been etiologically linked by competent medical 
evidence to service. 

3.  The record contains a diagnosis of PTSD based upon 
stressors reported by the veteran to have occurred during the 
active service.  The stressors that the veteran claims to 
have experienced during his service have not been 
corroborated by service records or any other credible 
supportive evidence.

4.  The evidence does not reflect that complaints, findings, 
treatment or a diagnosis of an ulcer was shown in service or 
within one year following the veteran's discharge from 
service and an etiological link between service and the 
currently diagnosed ulcer has not been established by 
competent evidence.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a simulated 
heart attack with psychological features.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  A psychiatric disability (other than PTSD) currently 
diagnosed as schizophrenia was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

3.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102 and 3.304(f) (1998). 

4.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for an ulcer.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a simulated 
heart attack with psychological features, an acquired 
psychiatric disorder to include PTSD, and for peptic ulcer.  
In the interest of clarity these issues will be discussed 
separately.

Service Connection

The threshold question in every case is whether each claim 
presented is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist the appellant in the development of his claim does 
not arise unless and until a well-grounded claim is 
presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may be shown directly 
or, for certain "chronic diseases" such as psychoses, peptic 
ulcer and cardiovascular disease, is presumed, if the disease 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Service 
connection will also be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court of 
Appeals for Veterans Claims (Court) noted that there are 
three requisite elements for eligibility for service 
connection for PTSD.  These three elements consist of (1) a 
current, clear medical diagnosis of PTSD, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor.  With regard to the first element, the 
Court stated that a "clear diagnosis" should be an 
"unequivocal" one.  10 Vet. App. at 139.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

I.  Simulated Heart Attack with Psychological Features

Factual Background

Upon enlistment examination conducted in March 1981, clinical 
evaluation of the lungs, chest and heart was normal.  
Psychiatric evaluation was normal.  On the enlistment 
examination report, the veteran indicated that he had seen a 
doctor once for minor depression.  Of record is a medical 
statement from a private psychologist dated in March 1981 in 
which it was stated that the veteran had been seen once in 
September 1980.  The doctor indicated that during the visit 
situational problems were addressed and that there was a lack 
of evidence of any significant emotional problems.  In an 
August 1981 examination report, a congenital deformity of the 
pectoral muscle on the right side of the chest was noted.  In 
a November 1983 examination report, clinical evaluation of 
the heart, lungs and chest was abnormal due to findings of 
pectus carinatum with partial atrophy of the right pectoralis 
major and systolic ejection murmur, Grade II/VI, functional.  

The service medical records showed that the veteran was seen 
in June 1984 at the mental health clinic at which time an 
assessment of no mental disorder was made.  The veteran was 
again seen by the mental health clinic following an accident, 
at which time an assessment of situational reaction was made.  
Upon periodic physical examination conducted in November 
1984, psychiatric evaluation and an evaluation of the heart 
was normal; however, clinical evaluation of the lungs and 
chest was abnormal due to findings of pectus carinatum with 
partial atrophy of the right pectoralis major.  A record 
dated in February 1985 reflects that the veteran was seen for 
complaints of increased depression following a break-up with 
his girlfriend.  An assessment of anxiety reaction was made.  
The records indicate that in March 1985 abnormal results were 
shown upon EKG.  A cardiology consultation was conducted in 
March 1985 at which time an impression of early 
repolarization, symptoms more consistent with chest 
wall/cortochondritis, and not suggestive of pericarditis, was 
made.  In a statement dated in May 1985, the veteran elected 
not to undergo a physical examination prior to separation.

In December 1993, the RO received a private examination 
report dated in November 1993.  The veteran reported a 
history of daily panic attacks and a history of heart attacks 
which doctors had found no medical evidence to support.  The 
veteran also gave a history of PTSD and complained of a sleep 
disorder.  The findings included rapid pressured speech, and 
reports of depression, nightmares and isolation.  Diagnoses 
of bipolar disorder, and panic attacks were made.  A note was 
also made to rule out PTSD, anxiety disorder and somatization 
disorder.  It was concluded that the veteran had no work 
capacity and was found to be disabled for a period of six to 
eight months.

Additional private medical records dated from 1991 to 1993 
were also submitted for the record in December 1993.  The 
records show that the veteran was seen for complaints of 
chest pain in September 1991.  In June 1993, the veteran 
received emergent treatment in response to complaints of a 
possible heart attack.  An X-ray film taken of the chest in 
June 1993 was negative.  ECG results were abnormal.  On June 
17, 1993, the veteran left the hospital against advice.  
Complaints of chest pain were also shown in records dated in 
July and August 1993.

Private medical records showed that the veteran was admitted 
for hospitalization in September 1993 due to complaints of 
chest pain.  Chest X-ray films taken in September 1993 were 
normal.  The records reflected that abnormal ECG results were 
noted on September 8, and September 9, 1993.  The impressions 
made included: chest pain, rule out myocardial infarction; 
rule out pericarditis; rule out seizure disorder; history of 
pericarditis; congenital chest deformity, and tobacco abuse.  
The veteran was admitted for work-up for possible ischemia 
and seizure disorder.  On September 19, 1993, against medical 
advice the veteran left the hospital before any work-up could 
be under taken.  The discharge diagnoses included; chest 
pain, probably secondary to pericarditis; rule out seizure 
disorder; congenital chest deformity and tobacco abuse.

VA medical records were also supplied for the file in 
December 1993 and January 1994.  The records showed that the 
veteran was seen for complaints of chest pain in September 
1993.  He was seen for a cardiology consult in October 1993 
at which time an assessment of rule out angina was made.  In 
November 1993, results of an ECG were normal.  

The veteran underwent a private psychiatric consultation in 
December 1993.  The consultant opined that the veteran's 
"heart attacks" sounded like classic panic attacks from his 
description.  The consultant noted that the veteran reported 
experiencing chest pains and respiratory difficulties and 
interpreted them as heart attacks.

A private medical evaluation was conducted in January 1994.  
At that time the veteran gave a history of having had two 
heart attacks, one in June of 1993 and the second in 
September 1993.  He also reported a history of PTSD and of a 
suicide attempt at the age of 22.  He reported symptoms of 
angina, sleep apnea, anxiety, seizures and exhaustion.  The 
examiner indicated that there was no evidence of true cardiac 
pain, just chest pain.  The examiner also stated that there 
was no evidence of congestive heart failure or pulmonary 
insufficiency.  An electrocardiogram was within normal 
limits.  The examiner's impression was chronic and acute 
anxiety reaction.  The examiner opined that the veteran might 
have PTSD and temporal lobe type seizure, but that the 
veteran would not sit still long enough to tell.  He 
indicated that there was no evidence of coronary artery 
disease.  The examiner opined that the disorder was strictly 
psychological, unless a seizure disorder was shown upon EEG.

By rating action of November 1994, the RO denied the claim of 
entitlement to service connection for simulated heart attack 
with psychological features.

A VA examination was scheduled for April 1995; however, the 
veteran did not appear for that examination due to 
undelivered notification of it.  Additional VA examinations 
were scheduled for July 1995 and August 1995; however, the 
veteran failed to report for those examinations.

The veteran underwent a private cardiac evaluation in May 
1995.  At that time the veteran gave a 10 to 11 year history 
of heart disease.  He complained of chest pain, fatigue, 
shortness of breath and loss of memory.  Blood pressure and 
cardiovascular examination were completely unremarkable.  The 
examiner indicated that the veteran did not seem to have any 
underlying cardiovascular disease and doubted that he had any 
myocardial infarctions or anginal symptoms.  

By rating action of September 1995, the RO determined that 
new and material evidence adequate to reopen a claim of 
entitlement to service connection for a simulated heart 
attack with psychological features, situational reaction and 
adjustment disorder had not been submitted.

VA medical records dated in 1995 and 1996 were submitted for 
the record.  An impression of PTSD was shown in an April 1996 
medical record.  A record dated in May 1996 reflected that 
the veteran was seen for a possible seizure disorder.  

By rating action/Statement of the Case dated August 1996, the 
RO denied the claim of entitlement to service connection for 
a simulated heart attack with psychological features.

The veteran presented testimony at a hearing held at the RO 
in December 1996.  The veteran testified that before entering 
military service his physical and mental health were good.  
He stated that while serving in the military as an air 
traffic controller he witnessed two airplane crashes.  He 
indicated that while in service he was treated for a 
simulated heart attack, affecting the chest, heart and left 
arm.  The veteran testified that he was seeing a doctor for 
heart problems and was on heart medication.  The veteran 
testified that he was in receipt of Social Security benefits 
for conditions which included: simulated heart attack, 
bipolar disorder and PTSD, effective from approximately 1993.  
The veteran indicated that he began experiencing symptoms of 
fear and anxiety in service and that post-service he did not 
received psychiatric treatment until approximately 1993 at a 
VA facility.  He testified that his current diagnoses 
included paranoid schizophrenia and PTSD.  

In a January 1997 Statement of the Case/hearing officer's 
decision the RO denied the claim of entitlement to service 
connection for simulated heart attack with psychological 
features.

The veteran presented testimony at a videoconference hearing 
held before a member of the Board in January 1999.  The 
veteran's brother testified that prior to service the veteran 
had been well adjusted and sociable, but that following 
service he lived like a hermit and rarely socialized.  The 
veteran testified that while performing duties of an air 
traffic controller in service, several stressful events 
occurred including: seeing a UFO on base, which he was 
ordered not to discuss; witnessing an airplane crash and the 
death of two pilots from the tower; and watching planes 
coming in for a landing nearly missing the tower where he was 
stationed.  The veteran stated that the witnessing of two 
plane crashes marked the onset of his problems.  The veteran 
testified that in 1985 he sustained a simulated heart attack, 
which was explained as pseudo-induced and due to 
psychological features as opposed to a bad heart.  He stated 
that as of the time of the hearing he was on preventive 
medication for heart problems.  

Analysis

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

As noted above, one element of a well-grounded claim is a 
presently-existing disability stemming from the disease or 
injury alleged to have begun in or been aggravated by 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Absent evidence of a current disability, the claim is not 
well grounded.  

In this case, the most recent medical evidence does not 
reveal the presence of a cardiovascular disability or a 
disability diagnosed as a simulated heart attack with 
psychological features.  The most recent objective medical 
evidence includes a private medical evaluation conducted in 
January 1994 at which time the veteran gave a history of 
having had two heart attacks, one in June of 1993 and the 
second in September 1993.  The examiner indicated that there 
was no evidence of true cardiac pain, just chest pain and 
stated that there was no evidence of congestive heart failure 
or pulmonary insufficiency.  An electrocardiogram was within 
normal limits.  The examiner's impression was chronic and 
acute anxiety reaction.  The examiner opined that there was 
no evidence of coronary artery disease and commented that the 
disorder was strictly psychological, unless a seizure 
disorder was shown upon EEG.

The most recent clinical evidence also includes a private 
cardiac evaluation in May 1995 at which time the veteran gave 
a 10 to 11 year history of heart disease and complained of 
chest pain, fatigue, shortness of breath and loss of memory.  
However, a cardiovascular examination was completely 
unremarkable and the examiner indicated that the veteran did 
not seem to have any underlying cardiovascular disease and 
doubted that he had any myocardial infarctions or anginal 
symptoms. 

The Board has not overlooked clinical evidence dated prior to 
1994 and the veteran's testimony given in 1999 which 
reflected that he experienced symptoms consistent with a 
simulated heart attack with psychological features.  However, 
the most recent medical evidence reflects that although the 
claimed condition may represent symptomatology which is part 
and parcel of a currently diagnosed psychiatric disability, 
it is not representative of a clinically diagnosed disability 
in and of itself, or of a cardiovascular disability.  Given 
the evidence presented, both clinical and otherwise, the 
Board is unable to conclude that a disability currently 
diagnosed as a simulated heart attack with psychological 
features is shown.  Accordingly, this claim is not well 
grounded and must be denied.  See Chelte v. Brown, 10 Vet. 
App. 268 (1997).

The Board notes that inasmuch as symptomatology consistent 
with simulated heart attack with psychological feature has 
been historically shown by the veteran's medical records, 
such symptomatology will be taken in to account in 
conjunction with the claim of entitlement to service 
connection for a psychiatric disorder to include PTSD. 

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case, well-
groundedness, it must consider whether the veteran has been 
given adequate notice to respond and, if not, whether he has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the veteran has been afforded ample 
opportunity to present evidence and argument concerning his 
claim.  The Board accordingly has concluded that any error by 
the RO in the adjudication of the claim on a basis other than 
its not being well grounded was not prejudicial.

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleged the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5103(a) 
(West 1991), to advise him to submit such evidence to 
complete the application for benefits.  The Court has also 
held, however, that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  In this case, neither the Board nor the RO is on 
notice of the existence of any evidence which exists that, if 
true, would make the veteran's claim for service connection 
plausible.

II.  Psychiatric Disorder to Include PTSD

Factual Background

Upon enlistment examination conducted in March 1981, 
psychiatric evaluation was normal.  The veteran indicated in 
the enlistment examination report that he had seen a doctor 
once for minor depression.  Of record is a medical statement 
from a private psychologist dated in March 1981 in which it 
was stated that the veteran had been seen once in September 
1980.  The doctor indicated that during the visit situational 
problems were addressed and that there was a lack of evidence 
of any significant emotional problems.  The service medical 
records showed that the veteran was seen in June 1984 at the 
mental health clinic at which time an assessment of no mental 
disorder was made.  The veteran was again seen by the mental 
health clinic in June 1984 following an accident, at which 
time an assessment of situational reaction was made.  Upon 
periodic physical examination conducted in November 1984, 
psychiatric evaluation was normal.  A record dated in 
February 1985 reflects that the veteran was seen for 
complaints of increased depression following a break-up with 
his girlfriend.  An assessment of anxiety reaction was made.  
In a statement dated in May 1985, the veteran elected not to 
undergo a physical examination prior to separation.

In December 1993, the RO received a private examination 
report dated in November 1993.  The veteran reported a 
history of daily panic attacks and a history of heart attacks 
which doctors had found no medical evidence to support.  The 
veteran also gave a history of PTSD and complained of a sleep 
disorder.  The findings included rapid pressured speech, and 
reports of depression, nightmares and isolation.  Diagnoses 
of bipolar disorder, and panic attacks were made.  A note was 
made to rule out PTSD, anxiety disorder and somatization 
disorder.  It was concluded that the veteran had no work 
capacity and was found to be disabled for a period of six to 
eight months.

VA medical records supplied for the file in December 1993 and 
January 1994 showed that in September 1993 a diagnosis of 
anxiety, stress syndrome was made.  

The veteran underwent a private psychiatric consultation in 
December 1993.  The consultant opined that the veteran's 
"heart attacks" sounded like classic panic attacks from his 
description.  The consultant noted that the veteran reported 
experiencing chest pains and respiratory difficulties and 
interpreted them as heart attacks.  Some signs of 
schizophrenia were also noted and the consultant indicated 
that if not indicative of schizophrenia, such signs were 
indicative of schizoid personality.

A private medical evaluation was conducted in January 1994.  
At that time the veteran gave a history of having had two 
heart attacks, one in June of 1993 and the second in 
September 1993.  He also reported a history of PTSD and of a 
suicide attempt at the age of 22.  He reported symptoms of 
angina, sleep apnea, anxiety, seizures and exhaustion.  The 
examiner indicated that there was no evidence of true cardiac 
pain, just chest pain.  The examiner also stated that there 
was no evidence of congestive heart failure or pulmonary 
insufficiency.  An electrocardiogram was within normal 
limits.  The examiner's impression was chronic and acute 
anxiety reaction.  The examiner opined that the veteran might 
have PTSD and temporal lobe type seizure, but that the 
veteran would not sit still long enough to tell.  He 
indicated that there was no evidence of coronary artery 
disease.  The examiner opined that the disorder was strictly 
psychological, unless a seizure disorder was shown upon EEG.

By rating action of November 1994, the RO denied the claim of 
entitlement to service connection for PTSD.

A VA examination was scheduled for April 1995; however, the 
veteran did not appear for that examination due to 
undelivered notification of it.  Additional VA examinations 
were scheduled for July 1995 and August 1995; however, the 
veteran failed to report for those examinations.

A VA examination for mental disorders was conducted in May 
1995; however, a diagnosis was deferred until complete 
psychological testing could be undertaken to rule out 
schizophrenia.

By rating action of September 1995, the RO determined that 
new and material evidence adequate to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
to include PTSD had not been submitted.

VA medical records dated in 1995 and 1996 were submitted for 
the record.  In January 1996, the veteran gave an account of 
several stressors that occurred during service particularly 
during his capacity as an air traffic controller.  He 
detailed an incident in which he watched a plane crash from 
the tower, but did not give the date of that reported 
occurrence.  Diagnoses which included acute anxiety and 
simulated heart attack were made.  A March 1996 record 
reflects that a diagnosis of PTSD resulting from traumatic 
incidents involving airplane crashes while in service, was 
made.  An impression of PTSD was shown in an April 1996 
medical record.  A record dated in May 1996 reflected that 
the veteran was seen for a possible seizure disorder.  

The veteran underwent a private psychological evaluation in 
January 1996.  The veteran gave a medical history of a 
suicide attempt in 1986 for which he was hospitalized.  The 
veteran did not give an account of witnessing an airplane 
crash in service.  At that time diagnoses which included 
schizoaffective disorder, depressed type and personality 
disorder with paranoid schizoid and schizotypical features 
was made.  

A medical statement from a VA clinical psychologist dated in 
July 1996 indicated that the veteran was under VA treatment 
for his mental condition (schizophrenia/PTSD).  The doctor 
indicated that the condition(s) began when the veteran was 
serving in the military as an air traffic controller.  

A report of a VA psychiatric evaluation was received in 
August 1996 which revealed that diagnoses of schizophrenia, 
paranoid type, chronic severe and schizoid traits were made.  
The medical history revealed that in June 1985, the veteran, 
who served as an air traffic controller, had witnessed an 
airplane crash in which the crew was killed on impact.  A 
history of hospitalization in June 1986 for a suicide attempt 
was also mentioned.  The examiner commented that an 
exhaustive and careful review of the case including direct 
interviews with the patient and clinical input obtained 
revealed that the veteran's severe psychiatric illness 
started while he was in the military, in approximately 1983.  
The examiner noted that his performance records indicated 
emotional and behavioral problems at that time leading to 
deterioration.  

By rating action/Statement of the Case dated August 1996, the 
RO denied the claim of entitlement to service connection for 
PTSD, schizophrenia and bipolar disorder.

A VA medical statement dated in November 1996 indicated that 
the veteran was being treated by the VA for diagnoses which 
included psychosis, and PTSD resulting from a traumatic 
incident he experienced as an air traffic controller while in 
the Air Force. 

The VA underwent a VA psychiatric evaluation in December 1996 
at which time a diagnosis of chronic, severe, paranoid type 
schizophrenia was made.

The veteran presented testimony at a hearing held at the RO 
in December 1996.  The veteran testified that before entering 
military service his physical and mental health were good.  
He stated that while serving in the military as an air 
traffic controller he witnessed two airplane crashes which he 
believed occurred in 1984.  He indicated that while in 
service he was treated for a simulated heart attack, 
affecting the chest, heart and left arm.  The veteran 
testified that he was seeing a doctor for heart problems and 
was on heart medication.  The veteran testified that he was 
in receipt of Social Security benefits for conditions which 
included: simulated heart attack, bipolar disorder and PTSD, 
effective from approximately 1993.  The veteran indicated 
that he began experiencing symptoms of fear and anxiety in 
service and that post-service he did not receive psychiatric 
treatment until approximately 1993 at a VA facility.  He 
testified that his current diagnoses included paranoid 
schizophrenia and PTSD.  

In a January 1997 Statement of the Case/hearing officer's 
decision, the RO denied the claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD.

The veteran presented testimony at a videoconference hearing 
held before a member of the Board in January 1999.  The 
veteran's brother testified that prior to service the veteran 
had been well adjusted and sociable, but that following 
service he lived like a hermit and rarely socialized.  The 
veteran testified that while performing duties of an air 
traffic controller in service, several stressful events 
occurred including: seeing a UFO on base which he was ordered 
not to discuss; witnessing an airplane crash and the death of 
two pilots from the tower, and watching planes coming in for 
a landing nearly missing the tower in which he was stationed.  
The veteran stated that witnessing the two plane crashes 
marked the onset of his problems.  He indicated that he was 
being treated at a VA facility and that a diagnosis of PTSD 
related to military experiences had been made.  The veteran 
reported that he was in receipt of Social Security benefits 
due to disabilities consisting of PTSD, paranoid 
schizophrenia and bipolar disorder.  

Analysis

Acquired Psychiatric Condition other than PTSD

As noted above, under Caluza, in order to present a well 
grounded claim, a veteran must supply competent evidence of a 
current disability, evidence of incurrence of a disease or 
injury in service, and evidence of a nexus between the 
inservice injury or disease and the current disability.

With respect to the current disability, the record contains 
numerous medical reports pertaining to the veteran's 
psychiatric disability.  Based on these records, the veteran 
clearly has a current psychiatric disability, which has been 
variously diagnosed, to include diagnoses of schizophrenia 
and PTSD.

With respect to the second prong of the Caluza analysis, the 
service medical records reflected that during service the 
veteran was seen at the mental health clinic on more than one 
occasion and that diagnoses of situational reaction and 
anxiety reaction were made during service.  The Board also 
notes that the veteran's statements and testimony reflect 
that he was hospitalized for a suicide attempt in June 1986.

With respect to the third prong of the Caluza analysis, 
competent evidence has been presented which indicates that 
the veteran has a psychiatric disability associated with his 
active service.  In particular, a report of a VA psychiatric 
evaluation was received in August 1996 which revealed that 
diagnoses of schizophrenia, paranoid type, chronic severe and 
schizoid traits were made.  The examiner commented that an 
exhaustive and careful review of the case including direct 
interviews with the patient and clinical input obtained 
revealed that the veteran's severe psychiatric illness 
started while he was in the military, in approximately 1983.  
The examiner noted that his performance records indicated 
emotional and behavioral problems at that time leading to 
deterioration.  The record also contains a medical statement 
from a VA clinical psychologist dated in July 1996 indicating 
that the veteran was under VA treatment for his mental 
condition (schizophrenia/PTSD) and that the condition(s) 
began when the veteran was serving in the military as an air 
traffic controller.  The Board notes that the record contains 
no opinion to the contrary.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In this case, the clinical evidence 
establishes that the veteran does have a psychiatric 
disability, currently diagnosed as schizophrenia and it has 
been established by competent evidence that an etiological 
link exists between that disability and service.  
Accordingly, the grant of service connection for a 
psychiatric disability, currently diagnosed as schizophrenia 
is warranted.

PTSD

The veteran has been diagnosed with PTSD.  That diagnosis was 
based upon stressors reported by the veteran to have occurred 
during active service.  As stated by the Court, the 
truthfulness of evidence, for the purposes of determining 
whether the claim of entitlement to service connection is 
well grounded, will be presumed as required by Robinette, 8 
Vet. at 77 and King v. Brown, 5 Vet. App. 19, 21 (1993).  
Accordingly, the Board finds the veteran's claim of 
entitlement to service connection for PTSD well grounded.

As indicated above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991).  
Under the provisions of 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressors or stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  Moreau v. Brown, 9 Vet. App. 389, 394 
(1996) and 38 C.F.R. § 3.304(f).

The record before the Board demonstrates that PTSD has been 
diagnosed.  The veteran has reported that he was exposed to 
stressful incidents in active service which resulted in PTSD.  
Psychiatric examiners appear to have accepted the veteran's 
account of his experiences as supporting a diagnosis of PTSD.  
Notwithstanding, as stated by the Court, "[j]ust because a 
physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder." Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD.  The Court in Zarycki noted that, under 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304, and the applicable VA Manual 
21-1 provisions, the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 
60 (1993).  Whether or not the veteran "engaged in combat 
with the enemy" must be determined through recognized 
military citations or other service department evidence.  If 
the determination with respect to this step is affirmative, 
then (and only then), a second step requires that the 
veteran's lay testimony regarding the claimed stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.

The Board finds that the evidence does not show that the 
veteran "engaged in combat with the enemy."  The veteran's 
did not have service during a period of war, he does not have 
any of the military awards enumerated under 38 C.F.R. 
§ 3.304(f), and the veteran himself does not allege a combat 
stressor.  Accordingly, the veteran is not a combat veteran.  
As a result, the United States Court of Appeals for the 
Federal Circuit three-step sequential analysis noted in 
Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) (where 
a "combat veteran" seeks benefits under the 38 C.F.R. § 
3.304(f) method of proof) is not for application in this 
case.

Since the record does not contain recognized military 
citations or other supportive evidence that the veteran 
"engaged in combat with the enemy," the Court has held in 
Zarycki that the record must contain records which 
corroborate the veteran's testimony as to the occurrence of a 
claimed stressor or stressors.  Id. (emphasis added).  
Accordingly, the next question to be addressed is whether the 
record contains evidence which corroborates the veteran's 
accounts as to the alleged stressful events he claims to have 
experienced during service.  See Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  As stated in Doran, if the claimed stressor 
is not combat-related, the veteran's lay testimony regarding 
inservice stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
credible supporting evidence.  Id.  There is nothing in the 
statute or the regulations which provides that corroboration 
must, and can only, be found in the service records.  Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, as the case of 
Zarycki makes clear, the veteran's testimony, by itself, will 
not be enough to establish the alleged stressor.  Zarycki, 6 
Vet. App. at 98.

Based on a review of the veteran's statements and testimony, 
the alleged stressors consist primarily of the veteran 
witnessing two airplane crashes while serving on military 
duty as an air traffic controller.  Initially, the Board 
notes that the veteran has not provided concrete or 
consistent information regarding even the dates of these 
alleged stressors.  In his 1996 hearing testimony the veteran 
indicated that the air crashes occurred in 1984, in medical 
records dated in 1996, he reported that one crash occurred in 
June 1985, and did not even mention a second crash.  
Significantly, the veteran has provided no corroborating 
evidence, such as service personnel records, or even lay 
statements which support his assertion or which document the 
occurrence of either alleged plane crash.  In fact it is not 
until 1996 that the veteran reported having witnessed airline 
crashes during service, psychiatric records dated prior to 
that time, particularly those dated in 1993 and 1995 contain 
no history of these alleged incidents.  

The Board has taken into consideration the Court's 
determination in Cohen v. Brown, 10 Vet. App. 129 (1997).  
However, in the current case before the Board, it has been 
determined that the veteran has no confirmed stressor related 
to his active service.  In Cohen, the Board had conceded that 
a stressor existed.  In that case, the stressor was exposure 
to mortar and rocket attack while serving in the Vietnam War. 
Id. at 147-8.  The stressor in Cohen had been confirmed by 
the appellant's comrade.  Id.  In the current case before the 
Board, no stressor has been verified.  Therefore, to remand 
this case to the RO for an additional evaluation to determine 
if there is a nexus between the veteran's previously 
diagnosed PTSD and the unconfirmed stressor is unwarranted.  
In Cohen, the Court stated that an opinion by a mental health 
professional, based on a post-service examination of the 
veteran, cannot be used to establish the occurrence of a 
stressor.  Id. at 145.  To have a noncombat veteran evaluated 
in a case where his statements regarding stressors are 
unconfirmed and arguably not even credible would serve no 
purpose.  In summary, there is no credible supporting 
evidence from any source showing his claimed inservice 
stressor.

In Cohen, although the Board had rejected the diagnosis of 
PTSD, it did not make any specific findings as to whether the 
medical reports indicate a link between the current symptoms 
and the stressful events in service.  Id. at 150.  In the 
current case, the Board finds that the evaluations that 
diagnosed PTSD either relied on stressors which occurred 
outside the veteran's active service or have been found 
unconfirmed.  The March 1996 psychiatric evaluation clearly 
based the diagnosis of PTSD on the alleged unconfirmed 
stressor.  The basis for the April 1996 VA diagnosis of PTSD 
is unclear.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of his claim are in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).  As stated by the 
Court, where the "preponderance of the evidence" is against 
the claim, the appellant loses and the benefit of the doubt 
rule has no application.  Id. at 56.  "A properly supported 
and reasoned conclusion that a fair preponderance of the 
evidence is against the claim necessarily precludes the 
possibility of the evidence also being in approximate 
balance."  Id. at 58.  In this case, for the reasons cited 
above, the preponderance of the evidence is against the 
claim.



III.  Peptic Ulcer

Factual Background 

Upon enlistment examination conducted in March 1981, clinical 
evaluation of the abdomen and viscera was normal.  Upon 
periodic physical examination conducted in November 1984, 
evaluation of the abdomen and viscera was normal. In a 
statement dated in May 1985, the veteran elected not to 
undergo a physical examination prior to separation.

Private medical records dated in September 1993 noted a 
history of a gastric ulcer.  However, both VA and private 
medical records dated from 1993 to 1995 were otherwise 
negative for evidence of an ulcer.

A VA examination was scheduled for April 1995; however, the 
veteran did not appear for that examination due to 
undelivered notification of it.  Additional VA examinations 
were scheduled for July 1995 and August 1995; however, the 
veteran failed to report for those examinations.

A VA medical statement dated in April 1996 was received for 
the record reflecting that the veteran was notified by a 
doctor that he did have an ulcer.  This evidence was 
apparently also construed by the RO as a claim of entitlement 
to service connection for an ulcer.  In correspondence from 
the RO dated in August 1996 the veteran was requested to 
submit evidence pertinent to this claim.  

By rating action of November 1996, the RO denied the claim of 
entitlement to service connection for peptic ulcer.  

The veteran presented testimony at a hearing held at the RO 
in December 1996.  He testified that he was first diagnosed 
with an ulcer in 1996 by a VA doctor.  The veteran testified 
that the doctor did not attribute the ulcer to any specific 
cause.  The veteran stated that he had experienced stomach 
problems for about 12 years, but could not recall whether he 
had been treated in service for stomach problems.  

In a January 1997 Statement of the Case/hearing officer's 
decision the RO denied the claim of entitlement to service 
connection for duodenal ulcer.

The veteran presented testimony at a hearing held before a 
member of the Board in January 1999.  He testified that an 
ulcer was initially diagnosed in approximately 1996 or 1997 
at a VA facility.  The veteran testified that he had 
experienced stomach problems for a few years which then 
developed into an ulcer.  He also stated that a doctor had 
indicated that the ulcer was secondary to anxiety.  He stated 
that as of the time of the hearing he was on medication for 
his ulcer.

Analysis

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

With respect to the current disability, the record includes a 
VA medical statement dated in April 1996 which reflected that 
the veteran was notified by a doctor that he did have an 
ulcer.  Accordingly, the evidence demonstrates the existence 
of a current disability diagnosed as an ulcer.

With respect to the second prong of the Caluza analysis the 
service medical records were negative for complaints, 
findings, treatment, or a diagnosis of an ulcer made during 
service or within the year following the veteran's discharge 
from service.  In fact, the first clinical mention of an 
ulcer other than by history is shown by the diagnosis of an 
ulcer made by a VA doctor in April 1996.

With respect to the third prong Caluza (a nexus between 
current disability and the disease or injury in service), 
there has been no competent medical evidence presented which 
establishes or even suggests an etiological link between the 
veteran's currently diagnosed ulcer to his active service.  
The Board notes that in hearing testimony presented in 1996 
the veteran reported that he had experienced stomach problems 
for approximately 12 years, or since 1984.  While the veteran 
has asserted in his testimony that his ulcer began in 
service, the record does not indicate that he possesses any 
medical expertise, and he has not claimed such expertise.  
Consequently, the veteran's lay medical assertion to the 
effect that his ulcer had its onset in service or is 
etiologically linked with his active service is neither 
competent nor probative of the issue in question.  The Court 
has made clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
by specialized medical knowledge, skill, expertise, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).

If the service records do not show the claimed disability and 
there is no medical evidence to link a current disability 
with events in service or with a service- connected 
disability, the claim is not well grounded.  See Montgomery 
v. Brown, 4 Vet. App. 343, 346 (1993).  Such is the case as 
to this claim.  As explained above, a well-grounded claim 
requires medical evidence of a nexus between in-service 
injury or disease and a current disability.  Caluza, supra.  
To be well grounded, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement.  Dixon, supra.  Because the veteran has 
not presented evidence revealing the incurrence of an ulcer 
in service or within the year following his discharge from 
service, or evidence of any nexus between the currently 
diagnosed ulcer and service or the psychiatric disorder that 
is now recognized as a service-connected disability, his 
claim is not well grounded and must be denied.

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case, well-
groundedness, it must consider whether the veteran has been 
given adequate notice to respond and, if not, whether he has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993). In this case, the veteran has been afforded ample 
opportunity to present evidence and argument concerning his 
claim. The Board accordingly has concluded that any error by 
the RO in the adjudication of the claim on a basis other than 
its not being well grounded was not prejudicial.

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleged the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5103(a) 
(West 1991), to advise him to submit such evidence to 
complete the application for benefits. The Court has also 
held, however, that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence. See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  In this case, neither the Board nor the RO is on 
notice of the existence of any evidence which exists that, if 
true, would make the veteran's claim for service connection 
plausible.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a simulated heart attack with 
psychological features, is denied.

Entitlement to service connection for a psychiatric 
disability, currently diagnosed as schizophrenia is granted.  

The claim of entitlement to service connection for PTSD is 
denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for an ulcer is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

